                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                      )
                                                 )
                Plaintiff,                       )
                                                 )
  v.                                             )      No.:   3:19-CR-151-TAV-DCP-7
                                                 )
  MAHLON T. PRATER, JR.,                         )
                                                 )
                Defendant.                       )


                        MEMORANDUM OPINION AND ORDER

         This case is before the Court on defendant’s Motion to Dismiss Superseding

  Indictment [Doc. 193]. This Court referred the motion to United States Magistrate Judge

  Debra C. Poplin, who issued a Report and Recommendation (“R&R”) recommending that

  the Court deny defendant’s motion [Doc. 322]. Defendant objected to the R&R [Doc. 323],

  and the government responded [Doc. 324]. Because the Court agrees with Judge Poplin’s

  conclusion, it will OVERRULE defendant’s objections [Doc. 323], ACCEPT IN

  WHOLE the R&R [Doc. 322], and DENY defendant’s Motion to Suppress Evidence

  [Doc. 193].

  I.     Background

         The Court presumes familiarity with the R&R’s description of the background.

  Neither party objected to the magistrate judge’s description of the background of the case

  and the positions of the parties. The Court, therefore, incorporates this section by reference

  from the R&R as background.




Case 3:19-cr-00151-TAV-DCP Document 332 Filed 01/22/21 Page 1 of 5 PageID #: 2663
  II.    Standard of Review

         A court must conduct a de novo review of those portions of a magistrate judge’s

  report and recommendation to which a party objects unless the objections are frivolous,

  conclusive, or general. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Smith v. Detroit

  Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987); Mira v. Marshall, 806

  F.2d 636, 637 (6th Cir. 1986). “Objections disputing the correctness of the magistrate’s

  recommendation, but failing to specify the findings believed to be in error are too general

  and therefore insufficient.” Stamtec, Inc. v. Anson, 296 F. App’x 516, 519 (6th Cir. 2008)

  (citing Spencer v. Bouchard, 449 F.3d 721, 725 (6th Cir. 2006)). The Court “may accept,

  reject, or modify, in whole or in part, the findings or recommendations” made by the

  magistrate judge. 28 U.S.C. § 636(b)(1).

  III.   Analysis

         Defendant makes two objections to the R&R [Doc. 323]. First, defendant objects

  to Judge Poplin’s conclusion that the factors considered under United States v. Sinito

  indicate the two drug conspiracies1 are separate and distinct conspiracies [Id. p. 4]. 723

  F.2d 1250, 1256 (6th Cir. 1983).         Second, defendant objects to Judge Poplin’s

  recommendation to deny defendant’s motion because Counts Two and Seven were not

  multiplicitous [Id. p. 4]. The Court will address each argument in turn.




         1
            The Court will herein refer to case no. 3:19-cr-151 as “case no. 151” and case no.
  3:19- cr-152 as “case no. 152.”
                                                2


Case 3:19-cr-00151-TAV-DCP Document 332 Filed 01/22/21 Page 2 of 5 PageID #: 2664
         A.     Double Jeopardy

         Defendant objects to Judge Poplin’s conclusion that after analyzing the Sinito

  factors, “the two drug conspiracies are separate and distinct offenses and not barred by the

  double jeopardy clause” [Doc. 32 p. 12]. Defendant states the factors “militate[] overall in

  favor of dismissal” because the timing of the conspiracies overlaps, the co-conspirators in

  case no. 152 are undisclosed, there are no overt acts charged in the conspiracies, and both

  of the alleged multiple conspiracies took place within the Eastern District of Tennessee

  [Doc. 323]. Defendant does not object to Judge Poplin’s analysis of the third factor, the

  statutory offenses charged.

         However, defendant’s objections are largely conclusive, arguing the Court should

  reach a different result from the Sinito factors. As the government notes in its response,

  defendant cites no cases to support his interpretations and conclusions on these facts

  [Doc. 324 p. 1]. After a careful de novo review of the parties’ briefing and the R&R, the

  Court agrees with and incorporates the Judge Poplin’s analysis as the totality of the

  circumstances favors a finding of two separate conspiracies.

         For example, the Court highlights in particular the strength of the fourth and fifth

  factors, “the overt acts charged by the government or any other description of the offenses

  charged which indicates the nature and scope of the activity which the government sought

  to punish in each case” and “places where the events alleged as part of the conspiracy took

  place.” Sinito, 723 F.2d at 1256. Defendant states there were no overt acts contained

  within the indictments in these cases [Doc. 323 p. 3], but the Court may also look at any

                                               3


Case 3:19-cr-00151-TAV-DCP Document 332 Filed 01/22/21 Page 3 of 5 PageID #: 2665
  other description indicating the nature and scope of the activity. Id. Though defendant

  maintains that most events in each alleged conspiracy occurred in this District, the

  conspiracy in case no. 152 was limited to Knoxville, whereas the conspiracy in case no.

  151 included four cities in the Eastern District as well as having connections to Nashville,

  Tennessee and California.       As Judge Poplin noted, the conspiracies also involve

  distribution of different drugs in vastly different amounts [Doc. 322 p. 10].

         Defendant’s objection to Judge Poplin’s conclusion is therefore OVERRULED as

  the Court finds the two alleged conspiracies are separate and distinct offenses.

         B.     Multiplicity

         Defendant objects to Judge Poplin’s conclusion that the charges in Count Two and

  Seven of the Second Superseding Indictment are not multiplicitous [Doc. 322 p. 15].

  Defendant admits that Count Two charges defendant with possession of a firearm in

  furtherance of the conspiracy charged in Count One and Count Seven charges defendant

  with possession in furtherance of the distribution of methamphetamine as charged in Count

  Six [Doc. 323 p. 4].         Defendant argues “given that the alleged distribution of

  methamphetamine appears to constitute an overt act in furtherance of the conspiracy,” the

  charges “thus reflect the same conduct” which “violates the Fifth Amendment proscription

  against multiplicitous indictments” [Id]. However, a conspiracy count and a substantive

  offense that comprises an overt act in furtherance of the conspiracy can both support a

  § 924(c) conviction. The Sixth Circuit has stated that “Congress intended section 924(c)

  to serve as an enhancement to other drug trafficking crimes whether they be conspiracies

                                               4


Case 3:19-cr-00151-TAV-DCP Document 332 Filed 01/22/21 Page 4 of 5 PageID #: 2666
  or substantive offenses.” United States v. Gibbons, 994 F.2d 299, 302 (6th Cir. 1993).

  When the statute then indicates Congress had “authorized multiple punishments based on

  committing a crime in a particular manner, here using a firearm, the resulting sentences do

  not violate the double jeopardy clause.” Id. The Sixth Circuit thus affirmed a defendant’s

  two § 924(c) charges that each corresponded to a charge of possession with intent to

  distribute and a conspiracy to distribute charge. Therefore, both Counts Two and Seven

  may both sustain their own § 924(c) charge without violating the Fifth Amendment.

  Accordingly, defendant’s objection is OVERRULED.

  IV.    Conclusion

         For the reasons discussed herein, and upon careful, de novo review of the record and

  the law, defendant’s objections [Doc. 323] are OVERRULED. The Court ACCEPTS IN

  WHOLE the R&R [Doc. 322] and incorporates it into this Memorandum Opinion and

  Order. Accordingly, defendant’s Motion to Dismiss Superseding Indictment [Doc. 193] is

  DENIED.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                              5


Case 3:19-cr-00151-TAV-DCP Document 332 Filed 01/22/21 Page 5 of 5 PageID #: 2667
